            Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term
                               Grand Jury Sworn in on May 7, 2019


UNITED STATES OF AMERICA                      )        CRIMINAL NO.:
                                              )
v.                                            )        VIOLATIONS:
                                              )
OTUOKERE SUNDAY,                              )        18 U.S.C. § 1349
    also known as “Hulac Yun,”                )        (Conspiracy to Commit Bank Fraud and
    also known as “Charles Quartz,”           )        Wire Fraud)
SAMANTHA ALMODOVAR, and                       )
ARDARARI BYAS,                                )        18 U.S.C. § 371
                                              )        (Conspiracy to Commit Identity Theft and
                       Defendants             )        Computer Fraud)
                                              )
                                              )        18 U.S.C. § 1343
                                              )        (Wire Fraud)
                                              )
                                              )        18 U.S.C. § 1956
                                              )        (Conspiracy to Commit Money Laundering)
                                              )
                                              )        18 U.S.C. § 2
                                              )        (Aiding and Abetting)
                                              )
                                              )        18 U.S.C. §§ 981(a)(1)(C), 982(a)(2)(A)
                                              )        (Forfeiture)
                                              )
                                              )        Filed Under Seal

                                            INDICTMENT

The Grand Jury charges that:

                                  GENERAL ALLEGATIONS

At all times material to this Indictment,

       1.      Defendants OTUOKERE SUNDAY, SAMANTHA ALMODOVAR, and

ARDARARI BYAS, and others known and unknown to the grand jury (hereinafter referred to

collectively as the “Conspirators”), engaged in a criminal conspiracy to engage in widespread


                                             Page 1 of 18
            Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 2 of 18



fraud against college employees, college students, banks, and other businesses (such as health care

systems) in the District of Colombia and elsewhere and to engage in widespread intrusions into

computers in the District of Columbia and elsewhere. Between at least May 21, 2013 and June

14, 2014, the Conspirators sent phishing emails to employees of at least fifteen universities and

three health care systems. During this time, the Conspirators defrauded at least fifty employees

into providing the Conspirators with their payroll usernames and passwords. The Conspirators

then gained unauthorized access (“hacked”) into the victims’ payroll accounts and redirected the

victims’ paychecks to other witting and unwitting members of the conspiracy (hereinafter known

as “mules”). The mules then wired the proceeds of the hacking and fraud scheme to other mules

in China, who then wired the proceeds to members of the conspiracy in Nigeria.

       2.      Defendant OTUOKERE SUNDAY (“SUNDAY”), also known as “Hulac Yun,”

also known as “Charles Quartz,” was a citizen and resident of Nigeria. SUNDAY controlled and

used    the     email     accounts     hulacyun1@gmail.com,        hulacyun@yahoo.com,         and

charlesquartz@ymail.com.

       3.      Defendant SAMANTHA ALMODOVAR (“ALMODOVAR”) was an American

citizen residing in New Mexico and studying at the University of New Mexico. ALMODOVAR

controlled and used the email accounts salmodovar@unm.edu and almodovar686@yahoo.com

and the bank account ending in 8520 at New Mexico Educators Federal Credit Union and the

account ending in 1878 at Wells Fargo Bank.

       4.      Defendant ARDARARI BYAS (“BYAS”) was an American citizen residing in

Chicago, Illinois and studying at Southern Illinois University. BYAS controlled and used the

email accounts g.byas@yahoo.com, raribyas@gmail.com, and raribyas@siu.edu. BYAS also

controlled and used the Bank of America account ending in 5298.



                                            Page 2 of 18
            Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 3 of 18



       5.      Mule J.W. was a resident of China.

       6.      Mule Q.L. was a resident of China.

       7.      Mule M.M. was an American citizen and a student at the University of New

Mexico. Mule M.M. controlled and used an email account known to the grand jury and a bank

account at Kirkland Federal Credit Union bank ending in 7890.

       8.      American University was a university located in Washington, D.C. The computers

where the American University portal website was housed, including login screens to the payroll

systems, were also located in Washington, D.C.

       9.      Georgetown University was a university located in Washington, D.C.

       10.     Victim A.W. was a resident of the District of Colombia working at Georgetown

University.

       11.     Victim R.G. was an employee of Georgetown University working in Washington,

D.C.

       12.     Bank of America was a financial institution in the District of Columbia and

elsewhere, the accounts and deposits of which were insured by the Federal Deposit Insurance

Corporation. Bank of America was an organization whose normal activities took place in interstate

and foreign commerce and which had an effect on interstate and foreign commerce.

       13.     Kirkland Federal Credit Union was a financial institution in the District of

Columbia and elsewhere, the accounts and deposits of which were insured by the Federal Deposit

Insurance Corporation.    Kirkland Federal Credit Union was an organization whose normal

activities took place in interstate and foreign commerce and which had an effect on interstate and

foreign commerce.




                                           Page 3 of 18
             Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 4 of 18



        14.     New Mexico Educators Federal Credit Union was a financial institution in the

District of Columbia and elsewhere, the accounts and deposits of which were insured by the

Federal Deposit Insurance Corporation. New Mexico Educators Federal Credit Union was an

organization whose normal activities took place in interstate and foreign commerce and which had

an effect on interstate and foreign commerce.

        15.     Wells Fargo Bank was a financial institution in the District of Columbia and

elsewhere, the accounts and deposits of which were insured by the Federal Deposit Insurance

Corporation. Wells Fargo Bank was an organization whose normal activities took place in

interstate and foreign commerce and which had an effect on interstate and foreign commerce.

        16.     A “scam page” is a fraudulent website designed to look like a real login screen for

a legitimate entity, but instead of logging the victim in to the real website, the scam page collects

or harvests the victim’s username and password for use by others.

        17.     A “phish” is an email that appears to be from a trustworthy source but is actually

from someone trying to fraudulently obtain information, such as login credentials, from the

recipient.

                                     Object of the Conspiracy

        18.     It was the object of the conspiracy for defendants SUNDAY, ALMODOVAR, and

BYAS, and their co-conspirators, to unlawfully enrich themselves by fraudulently obtaining login

credentials related to victims’ payroll accounts, hacking into victims’ payroll accounts using those

fraudulently-obtained login credentials, and redirecting the victims’ paychecks to members of the

conspiracy. Some of the proceeds were sent to SUNDAY, ALMODOVAR, and BYAS.




                                             Page 4 of 18
           Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 5 of 18



                            Manner and Means of the Conspiracy

         19.   The object of the conspiracy was to be accomplished by the following manner and

means:

         20.   It was part of the conspiracy that defendants SUNDAY, ALMODOVAR, and

BYAS and other members of the conspiracy, would conspire and collaborate to create and cause

to be created fake login screens for different pay roll systems, that is, scam pages. These scam

pages were designed to collect a victim’s username and password to the victim’s payroll system.

         21.   It was part of the conspiracy that defendant SUNDAY, ALMODOVAR, and

BYAS and other members of the conspiracy, would conspire and collaborate to email college

students with offers of employment. As part of that purported employment, these students, known

as “mules,” would then be induced to give members of the conspiracy the details of their personal

bank accounts, which would be used to send and receive proceeds from the hacking and fraud

scheme. Some mules, including defendants ALMODOVAR and BYAS, knew that they were

participating in a fraud scheme and aided and abetted the fraud scheme. Some mules, including

defendants ALMODOVAR and BYAS, conducted activities intended to hide the fraud or to

continue the fraud after some kind of disruption.         For example, some mules, such as

ALMODOVAR, would open new bank accounts to use in the conspiracy when a previous account

was closed by the bank for apparent fraud or would send money using a different wire service

when one wire service would no longer accept wire transfers from the mule or to another member

of the conspiracy.

         22.   It was part of the conspiracy that defendants SUNDAY, ALMODOVAR, and

BYAS and other members of the conspiracy, would conspire and collaborate to email college and

business employees (such as health care system employees) with phishing emails asking the



                                           Page 5 of 18
          Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 6 of 18



victims to log into their payroll accounts. Links in the email would direct the victims to the scam

pages, which – when the victims followed the phishing emails’ instructions – would capture the

victims’ login credentials. Between May 2013 and at least June 14, 2014, the Conspirators targeted

employees at American University and Georgetown University, which are located in the District

of Columbia, and other universities including Case Western Reserve University, Duke University,

and the University of Arizona.

       23.     It was part of the conspiracy that defendants SUNDAY, ALMODOVAR, and

BYAS and other members of the conspiracy would conspire and collaborate to hack into the

victims’ payroll accounts using the victims’ stolen login credentials, and redirect future paychecks

to the bank accounts of ALMODOVAR, BYAS, and other mules.

       24.     It was part of the conspiracy that defendants SUNDAY, ALMODOVAR, and

BYAS, and other members of the conspiracy, would conspire and collaborate to wire the proceeds

of the hacking and fraud scheme from the bank accounts that they controlled to mules in China,

who would then wire the proceeds of the hack to members of the conspiracy in Nigeria, including

SUNDAY.

                                            Overt Acts

       25.     In order to accomplish the objects of the conspiracy, defendants SUNDAY,

ALMODOVAR, and BYAS, and other members of the conspiracy, committed and caused to be

committed the following overt acts, among others, in the District of Columbia and elsewhere:

       26.     On or about September 25, 2013, SUNDAY created or directed the creation of an

email account used in the scheme, hulacyun1@gmail.com.

       27.     On or about October 9, 2013, BYAS emailed a co-conspirator her bank name, bank

address, bank account, and routing number for the Bank of America bank account ending in 5298.



                                            Page 6 of 18
           Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 7 of 18



       28.     On or about October 13, 2013, a co-conspirator emailed SUNDAY a list of mules’

names and banking information, including BYAS and the Bank of America bank account ending

in 5298.

       29.     Between on or about October 31, 2013 and on or about November 2, 2013, BYAS

repeatedly confirmed the specifics of her bank account to a co-conspirator.

       30.     On or about November 1 and again on or about November 6, 2013, that co-

conspirator passed BYAS’s account information to SUNDAY.

       31.     On or about November 5, 2013, ALMODOVAR replied to an email from

SUNDAY, expressing interest in a job as “a part time book keeper/ funds processor.”

       32.     On or about November 6, 2013, SUNDAY emailed ALMODOVAR asking for her

bank information and a copy of an ID.

       33.     ALMODOVAR then sent SUNDAY an e-mail with her bank information and a

copy of her student ID card.

       34.     On or about April 12, 2014, SUNDAY searched for “Your Salary Raise phishing”

on the web.

                               American University Payroll Hacks

       35.     On or about July 11, 2013, SUNDAY directed a co-conspirator to make a fraudulent

login page for American University’s payroll system that would collect usernames and passwords.

       36.     On or about July 31, 2013, SUNDAY texted instructions to Mule M.M. to check

Mule M.M.’s bank account for a deposit.

       37.     On or about July 31, 2013, Mule M.M. received $5,001.81 from American

University into Mule M.M.’s Kirkland Federal Credit Union account ending in 7890.




                                           Page 7 of 18
           Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 8 of 18



         38.   On or about July 31, 2013, Mule M.M. then wired $4,000 to Mule J.W. in China

using Western Union.

         39.   On or about July 31, 2013, Mule M.M. then texted SUNDAY the Western Union

tracking information.

         40.   On or about August 1, 2013, Mule J.W. received the $4,000 in China from Western

Union.

         41.   On or about August 2, 2013, Mule J.W. used Western Union to wire $3,200 from

Guangxi, China to SUNDAY in Nigeria.

         42.   On or about August 2, 2013 SUNDAY picked up the $3,200 in Port Harcourt,

Nigeria.

         43.   On or about August 6, 2013, SUNDAY asked a co-conspirator to teach SUNDAY

how to make a fraudulent login page that would collect usernames and passwords for American

University’s payroll system.

         44.   On or about August 30, 2013, Mule M.M. received a direct deposit for $5,001.81

from American University into Mule M.M.’s Kirkland Federal Credit Union account ending in

7890.

         45.   On or about August 30, 2013, Mule M.M. then wired $4,200 to Mule J.W. in

China using Western Union.

         46.   On or about August 30, 2013, Mule M.M. then texted SUNDAY her name

followed by “4,200.”

         47.   On or about August 31, 2013, Mule J.W. received the $4,200 wire in China.

         48.   On or about August 31, 2013, approximately twenty minutes later, Mule J.W.

wired $3,400 from Guangxi, China to SUNDAY in Nigeria using Western Union.



                                          Page 8 of 18
           Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 9 of 18



        49.    On or about August 31, 2013 SUNDAY picked up the $3,400 in Port Harcourt,

Nigeria.

        50.    On or about November 9, 2013, SUNDAY searched the web for “american.edu

direct deposit phishing” and “american.edu phishing.”

                              Georgetown University Payroll Hack

        51.    On or about October 3, 2013, SUNDAY searched the internet for “georgetown.edu

Outlook Web Access,” and “georgetown.edu employee email Access.”

        52.    On or about October 3, 2013, SUNDAY directed a co-conspirator to set up a

fraudulent login page that would collect usernames and passwords for Georgetown University’s

payroll system. SUNDAY instructed the co-conspirator to use the subject line “georgetown

rezultz” in the emails that contained the usernames and passwords collected by the fraudulent login

page.

        53.    On or about October 3, 2013, in Washington, D.C., Victims A.W. and R.G.

connected to the fraudulent login page and entered the usernames and passwords for their

Georgetown University payroll accounts.

        54.    On or about October 3, 2013, between 7:50 a.m. and 9:50 a.m., SUNDAY received

four emails, titled “georgetown rezultz,” each containing the usernames and passwords for

Georgetown University payroll accounts, including those of Victims A.W. and R.G.

        55.    On or about October 3, 2013, between 8:30 a.m. and 11:15 a.m., all four

Georgetown University payroll accounts listed in the emails were accessed from an IP address in

Nigeria.




                                            Page 9 of 18
         Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 10 of 18



       56.     On or about October 16, 2013, the direct deposit information on Victim A.W.’s

payroll account was changed to send future paychecks to BYAS’s Bank of America bank account

ending in 5298.

       57.     On or about October 30, 2013, SUNDAY searched for “georgetown.edu direct

deposit phishing alert” on the web.

       58.     On or about November 2, 2013, SUNDAY received emails from an unknown co-

conspirator containing the username, password, and IP addresses of three Georgetown University

employee victims, including Victim R.G.

       59.     On or about November 3, 2013, the direct deposit information on Victim R.G.’s

payroll account was changed to send future paychecks to BYAS’s Bank of America Account

ending in 5298.

       60.     On or about November 8, 2013, SUNDAY searched for “georgetown.edu direct

deposit phishing” on the web.

       61.     On or about January 19, 2014, SUNDAY searched for “georgetown.edu phishing

direct deposit” on the web.

                                University of Arizona Payroll Hack

       62.     Between on or about October 31, 2013 and on or about November 2, 2013,

SUNDAY and at least one other co-conspirator texted about setting up a fraudulent login page that

would collect usernames and passwords for the University of Arizona’s payroll system.

       63.     On or about November 2, 2013, SUNDAY received nineteen emails from a co-

conspirator containing the usernames and passwords of employees at the University of Arizona.

       64.     On or about November 5, 2013, SUNDAY received the username and password of

sixteen employees at the University of Arizona, including Victim G.H.



                                           Page 10 of 18
            Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 11 of 18



       65.      On or about November 15, 2013, BYAS received a direct deposit from the

University of Arizona of $7,349.35 into BYAS’s Bank of America bank account ending in 5298.

       66.      A co-conspirator then directed BYAS to withdraw $5,000 and wire it to Mule Q.L.

in China, and then go to a different Western Union and wire $1,340 to a different mule in China.

       67.      BYAS then used Western Union to wire $5,000 to Mule Q.L. in China and $1,340

to another mule in China.

       68.      On or about November 15, 2013, ALMODOVAR received $4,131.12 from the

University of Arizona (that was intended to pay Victim G.H.) into ALMODOVAR’s New Mexico

Educators FCU bank account ending in 8520.

       69.      ALMODOVAR withdrew $3,000.00 in cash and wired it to a mule in China.

                                 Duke University Payroll Hack

       70.      Between on or about November 18 and on or about November 24, 2013, SUNDAY

and other co-conspirators exchanged numerous texts about setting up a fraudulent login page that

would collect usernames and passwords for Duke University’s payroll system.

       71.      On or about December 23, 2013, ALMODOVAR received a direct deposit from

Duke University (that was intended to pay Victim D.B.) for $10,851.42 in her New Mexico

Educators FCU account ending in 8520.

       72.      That day, ALMODOVAR withdrew $4,800.00 in cash, which she sent to a mule

in China.

       73.      ALMODOVAR then made four cash withdrawals totaling $4,900.00, most of

which she then wired to another mule in China.




                                          Page 11 of 18
           Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 12 of 18



          74.    On or about December 23, 2013, BYAS received a direct deposit from Duke

University for $12,496.20 in her Bank of America account ending in 5298. BYAS kept the deposit

for herself.

          75.    On or about March 9, 2014, SUNDAY searched for “duke.edu direct deposit

phishing alert” on the web.

                          Case Western Reserve University Payroll Hack

          76.    On or about February 27, 2014, ALMODOVAR opened a new bank account,

ending in 1878, with Wells Fargo Bank after New Mexico Educators Federal Credit Union placed

a hold on ALMODOVAR’s account ending in 8520.

          77.    On or about March 31, 2014, ALMODOVAR received a direct deposit for

$10,218.68 intended for Victim J.W. from Case Western Reserve University (“CWRU”) into her

Wells Fargo Bank account ending in 1878.

          78.    Following the deposit, ALMODOVAR made three cash withdrawals totaling

$8,200.

        79.      ALMODOVAR attempted a wire transfer via Western Union for $4,000.00, which

did not go through.

        80.      ALMODOVAR then used MoneyGram to send two $2,000.00 wire transfers to a

mule in China.

        81.      On or about April 2, 2014, ALMODOVAR received another direct deposit from

CWRU for $2,226.03 that was intended to pay Victim J.W. into ALMODOVAR’s Wells Fargo

Bank account ending in 1878.




                                           Page 12 of 18
         Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 13 of 18



       82.      On or about April 4, 2014, ALMODOVAR received a direct deposit for $567.12

from CWRU that was intended to pay Victim J.W. into ALMODOVAR’s Wells Fargo Bank

account ending in 1878.

                                        COUNT ONE
                      (Conspiracy to Commit Wire Fraud and Bank Fraud)

       83.      The allegations set forth in paragraphs 1 through 82 of the Indictment are re-alleged

and incorporated as set forth herein.

       84.      Beginning on a date in or before May 2013, and continuing through at least June

14, 2014, in the District of Columbia and elsewhere, the defendants OTUOKERE SUNDAY,

SAMANTHA ALMODOVAR, and ARDARARI BYAS, and their co-conspirators, did

knowingly and willfully conspire with each other and with others known and unknown to the

Grand Jury, to violate the following sections of the United States Code:

       a. Wire fraud: that is, having devised or intended to devise a scheme and artifice to

             defraud and to obtain money and property by means of false and fraudulent pretenses

             representations, and promises, transmits or causes to be transmitted in interstate and

             foreign commerce certain wire communications for the purpose of executing the

             scheme and artifice, in violation of Title 18, United States Code, Section 1343;

       b. Bank fraud: that is, to knowingly execute or attempt to execute a scheme and artifice

             to obtain funds under the custody and control of financial institutions by means of false

             and fraudulent pretenses, representations, and promises, in violation of Title 18, United

             States Code, Section 1344.




                                             Page 13 of 18
         Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 14 of 18



                   (All in violation of Title 18, United States Code, Sections 1349)

                                      COUNT TWO
                  (Conspiracy to Commit Computer Fraud and Identity Theft)

       85.      The allegations set forth in paragraphs 1 through 82 of the Indictment are re-alleged

and incorporated as set forth herein.

       86.      Beginning on a date in or before May 2013, and continuing through at least June

14, 2014, in the District of Columbia and elsewhere, the defendants OTUOKERE SUNDAY,

SAMANTHA ALMODOVAR, and ARDARARI BYAS, and their co-conspirators, did

knowingly and willfully conspire with each other and with others known and unknown to the

Grand Jury, to commit offenses against the United States as follows:

       a. Computer Fraud: That is, to knowingly access a computer without authorization and

             exceed authorized access to a computer, and to obtain thereby information from a

             protected computer, where the value of the information obtained exceeded $5,000, in

             violation of Title 18, United States Code, Sections 1030(a)(2)(C) and 1030(c)(2)(B);

       b. Identity Theft: that is, to possess, transfer, and use in or affecting interstate or foreign

             commerce, without lawful authority, the means of identification of another person with

             the intent to commit, or to aid or abet or in connection with unlawful activities that

             constitute violations of Federal law, or that constitute felonies under State or local law,

             that is, violations of Title 18, United States Code, Sections 1343 (Wire Fraud) and 1344

             (Bank Fraud), all in violation of Section 1028(a)(7), Title 18, United States Code; and,

       c. Aggravated Identity Theft: that is, to possess, transfer, and use in or affecting interstate

             or foreign commerce, without lawful authority, the means of identification of another

             person with the intent to commit, or to aid or abet or in connection with unlawful

             activities that constitute violations of Title 18, United States Code, Sections 1343 (Wire


                                              Page 14 of 18
         Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 15 of 18



             Fraud) and 1344 (Bank Fraud), all in violation of Section 1028A, Title 18, United States

             Code.

               (All in violation of Title 18, United States Code, Sections 371 and 2.)

                                  COUNTS THREE AND FOUR
                                       (Wire Fraud)

       87.      The allegations set forth in paragraphs 1 through 82 of the Indictment are re-alleged

and incorporated as set forth herein.

       88.      That from in or about May 2013, and continuing until at least June 14, 2014, in the

District of Columbia and elsewhere, defendants, OTUOKERE SUNDAY, SAMANTHA

ALMODOVAR, and ARDARARI BYAS, devised and intended to devise, and aided and abetted

others in devising, a scheme and artifice to defraud, and for obtaining money and property by

means of materially false and fraudulent pretenses, representations, and promises.

       89.      On or about the dates specified below, in the District of Columbia and elsewhere,

defendants SUNDAY, ALMODOVAR, BYAS, for the purpose of executing the scheme and

artifice to defraud, and attempting to do so, did transmit and cause to be transmitted by means of

wire communications in interstate and foreign commerce, the writings, signs and signals further

described below on or about the dates specified:




                                             Page 15 of 18
           Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 16 of 18



     Count                  Date                       Location                   Description
    Number
       3         October 3, 2013              District of Columbia          Victim A.W. entered
                                                                            payroll username and
                                                                            password into a
                                                                            fraudulent login page
                                                                            that would collect
                                                                            usernames and
                                                                            passwords
       4         October 3, 2013              District of Columbia          Victim R.G. entered
                                                                            payroll username and
                                                                            password into a
                                                                            fraudulent login page
                                                                            that would collect
                                                                            usernames and
                                                                            passwords


              (All in violation of Title 18, United States Code, Sections 1343 and 2.)


                                        COUNT FIVE
                          (Conspiracy to Commit Money Laundering)

       90.     The allegations set forth in paragraphs 1 through 82 of the Indictment are re-alleged

and incorporated as set forth herein.

       91.     Beginning in at least May 2013, and continuing until at least June 14, 2014, in the

District of Columbia and elsewhere, defendants OTUOKERE SUNDAY, SAMANTHA

ALMODOVAR, and ARDARARI BYAS, did knowingly combine, conspire, and agree with each

other and with other persons known and unknown to the Grand Jury to commit offenses against

the United States in violation of Title 18, United States Code, Section 1956, that is, that the

defendants transported, transmitted, or transferred, or attempted to transport, transmit, or transfer,

a monetary instrument or funds from a place in the United States to or through a place outside the

United States or to a place in the United States from or through a place outside the United States,


                                            Page 16 of 18
            Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 17 of 18



and that the defendant did so with the intent to promote the carrying on of specified unlawful

activity, that is, violations of Title 18, United States Code, Sections 1343 (Wire Fraud) and 1344

(Bank Fraud), all in violation of Title 18, United States Code, Section 1956(a)(2).

              (All in violation of Sections 1956(h) and 2, Title 18, United States Code.)

                                   NOTICE OF FORFEITURE

       Upon conviction of the offenses in violation of Title 18, United States Code, Sections 371

(conspiracy to violate sections 1028 and 1030), 1343, 1344, 1349 (conspiracy to violate sections

1343 and 1344), and 1956 set forth in Counts One through Five of this Indictment, each defendant

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Sections

981(a)(1)(C) and 982(a)(2)(A) and Title 28, United States Code, Section 2461(c), any property,

real or personal, constituting, or derived from, proceeds obtained, directly or indirectly, as a result

of such violations. If any such property, as a result of any act or omission of the defendant:

       1.       cannot be located upon the exercise of due diligence;

       2.       has been transferred or sold to, or deposited with, a third party;

       3.       has been placed beyond the jurisdiction of the Court;

       4.       has been substantially diminished in value; or

       5.       has been commingled with other property that cannot be divided without

                difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to 21 U.S.C. § 853(p).




                                             Page 17 of 18
         Case 1:19-cr-00200-TJK Document 1 Filed 06/12/19 Page 18 of 18




(Criminal Forfciturc,pursuant to Title 18,United States Codc,Scctions 981(の   (1),982(a)(2)(A),

    and 28 UoS.C.§ 2461(c)and Rulc 32.2(a)ofthC Fcdcral Rules of C五 minal Procedure.)



                                                      A TRUE BILL




                                                      Foreperson




ATTORNEY OF THE UNITED STATES
IN AND FOR THE DISTRICT OF CttLUMBIA




                                         Page   l8 of l8
